It seems to me that the rule announced in the instant case is too broad.
If the Smart Case, supra, is to be followed, there can be no weighty reason to deny liability for an indebtedness incurred by the county commissioners in emergency cases to the unfortunate poor, residents of the county, in the way of medical and surgical aid, or hospitalization, including those handled under quarantine regulations, when such indebtedness has been incurred under authorization of the officials designated by statute for the sole purpose of protecting the public from infectious and contagious diseases, and saving the lives of those who are sick and in distress, irrespective of constitutional debt limitations and lack of appropriations for the poor fund.
Government existed before Constitutions were written. Our federal and state Constitutions were founded upon the inalienable principle of protecting the lives, liberty, and property of our people. The constitutional debt limitations were intended for regulation purposes so as to place a check on reckless expenditures and from loading the future generations with inconsiderate extravagance.
This court has held in the case of Garfield County v. Enid Springs Sanitarium, 116 Okla. 249, 244 P. 426, that, in case of emergency attendance upon a pauper, a physician may hold the county liable for reasonable compensation within the limits of the fund provided by law for such purpose. It is the duty of the county to provide funds to meet necessary emergencies in caring for the *Page 245 
poor of its county. We have held, under the Smartt Case, that recovery may be had for the indebtedness incurred by feeding the prisoners even though no appropriation had been made and the constitutional debt limitations had been exceeded.
It is my opinion that we should overrule the Smartt Case if the municipalities cannot pay good faith indebtedness incurred in reasonably protecting the poor, under emergency cases, limited to relieving distress in sickness and saving human life, all of which might result to the detriment of the public, and in such a case those who render reasonable service with the expectation of being paid should not, in the common interests of mankind and the dictates of justice, be barred by reason of failure of municipal appropriations and constitutional debt limitations. I cannot feel that the feeding of prisoners by the sheriff should be the sole exception to constitutional debt limitations. In the case of Miller v. Banner County, 256 N.W. 639, the Supreme Court of Nebraska said:
"In the present instance we have a case of an emergency, where an immediate operation was necessary for the saving of a human life. No county physician appears in the picture, and the county board has wholly failed to provide the essentials of the necessary care that common humanity requires. Obviously, under these circumstances, the rule our statutory provisions imply and the history of poor relief in all jurisdictions sustains governs, viz., that in cases of emergency a physician should, if reasonably possible, attempt to communicate with the proper corporate authorities charged with the care of the poor, but if an arbitrary refusal is given, or if such corporate authorities be noncommittal, the necessary services may be rendered notwithstanding, and the law imposes an obligation upon the county to pay the reasonable value of such services. Newcomer v. Jefferson Township, 181 Ind. 1, 103 N.E. 843, Ann. Cas. 1916D, 181; County of Christian v. Rockwell, 25 Ill. App. 20; Dykes v. Stafford County, 86 Kan. 697, 121 P. 1112; Robbins v. Town of Homer, 95 Minn. 201, 103 N.W. 1023; Board of Supervisors v. Gilbert, 70 Miss. 791, 12 So. 593; Trustees of Cincinnati Township v. Ogden, 5 Ohio, 23; Eckman v. Township of Brady, 81 Mich. 70, 45 N.W. 502; 48 C. J. 537, 539."